                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 11-228 (03) (MJD)
Patrick Joseph Kiley,

      Defendant.
___________________________________________________________________________________

       David J. MacLaughlin, Assistant United States Attorney, Counsel for
Plaintiff.

      Brian N. Toder, Counsel for Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 767)

I.    Background

      Defendant participated in a Ponzi scheme in which Defendant and

others received over $193 million from hundreds of investors, and

Defendant was responsible for bringing a majority of investor funds into

the scheme through a radio program called “Follow the Money.” Through

this radio program, Defendant embellished his financial background and

falsely told investors that their money would be kept in separate accounts


                                          1
and that they would be able to get their money back at any time. As

proved at trial, however, Defendant and others did not invest the money

as represented, and most investors lost their life savings.

      Defendant was found guilty by a jury of multiple counts of Aiding and

Abetting Wire and Mail Fraud, Conspiracy to Commit Mail and Wire Fraud, and

Money Laundering. On July 16, 2013, Defendant was sentenced to term of

imprisonment of 240 months, followed by three years supervised release. He is

currently serving his sentence at Rochester FMC, and his release date is August

5, 2029.

II.   Motion to Reduce Sentence

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant



                                          2
such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion

for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” due to medical condition of the defendant as follows:

       (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive
               impairment, or



1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded
by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).


                                                 3
             (III) experiencing deteriorating physical or mental health
             because of the aging process,

       that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


III.   Discussion


       There is no dispute that Defendant has exhausted his administrative

remedies. The Court will therefore address the merits of Defendant’s motion.


       In response to Defendant’s request for reduction in sentence to the

Warden, the BOP determined Defendant to be in a “debilitated medical

condition” based on his age, 82, and the multiple medical issues he

currently suffers from, including, “a history of hypothyroidism, joint pain,

age-related cataract, hearing loss, atherosclerosis, gastroesophageal reflux

disease, urethral structure, prostate cancer, radical prostatectomy,

Parkinsonism, essential tremors, autonomic dysfunction with resulting

episodic hypotension, and syncope episodes.” (Toder Decl., Ex. C.) The

BOP further noted that Defendant was confined to his bed for more than

50 percent of his waking hours and needs assistance with his activities of


                                         4
daily living (“ADL”). (Id.) Defendant’s medical records from the BOP

support these findings. (Id. Ex. D.)

      In its response to Defendant’s motion, the government concedes that

Defendant’s medical conditions present extraordinary and compelling

reasons for a sentence reduction. “Because of Mr. Kiley’s confirmed,

debilitated medical condition, the government does not oppose Mr.

Kiley’s motion for compassionate release.” (Doc. No. 776 (Gov’t

Response at 2).)

      The government further provided that certain victims have reached

out to announce their opposition to Defendant’s motion for compassionate

release.

             Nonetheless, it cannot be forgotten or ignored that Mr. Kiley
      directly lured victims into the Ponzi scheme each year of its
      existence (2006 through 2009). Indeed, Mr. Kiley brought, by
      himself, over $140 million into Trevor Cook’s Ponzi scheme, more
      than any other defendant. PSR Paragraph 34. Mr. Kiley
      accomplished this through his nationally-broadcast radio show,
      Follow the Money, in which he told grandiose lies about his own
      financial acumen, and about the infallibility of the currency
      program, to Christian listeners from coast to coast. The trial evidence
      showed conclusively that Mr. Kiley knew that currency program
      was not safe, and that people (like Duke Thietje) had lost the money
      they invested in it. PSR Paragraph 15. Yet Mr. Kiley did not stop
      bringing in new victims with assurances that the currency program
      was completely safe until the Ponzi scheme collapsed.


                                         5
         The government has reached out to Mr. Kiley’s victims, and
those victims who have responded strongly oppose Mr. Kiley’s bid
for compassionate release.
         Victims R. L. H. and D. H. (a couple) wrote:
         Thank you for the opportunity to comment about the
compassionate release motion by Patrick Kiley. As a victim of Mr.
Kiley, my family and I faced serious financial challenges after being
swindled by Mr. Kiley and his ruthless organization. These financial
challenges severely impacted our plans to send our children to
college. No doubt, many other families suffered far greater harm,
not just financial, from the criminal activity of Mr. Kiley and his
organization. Mr. Kiley was totally dishonest and void of any
compassion for the suffering of his victims, and it appears that he
believes that the only person in the world on whom compassion
should be given is himself. He appears thoroughly unrepentant for
his crimes, and should only be considered for compassionate release
when he makes FULL financial restitution to his victims. Please
deny Mr. Kiley's motion for compassionate release. The people who
deserve compassion are his victims, not Mr. Kiley. If you have any
compassion, you should demonstrate it by keeping Mr. Kiley and
his ilk behind bars for the rest of their lives.
         Victim D. M. wrote:
         I am a victim of the Patrick Kiley, Bo Beckman, Trevor Cook,
etc., Ponzi Scheme. I would like to ask Patrick Kiley where the
compassion was when he was scamming and stealing peoples
[sic]money, retirement and lives to benefit his own greed. I SAY
HELL NO to any compassionate release for Patrick Kiley. I think my
opinion is clear but if you would like to talk I can be reached at
[phone number].
         Victim M. D. wrote:
         I am responding to the early release of Patrick Kiley. NO
WAY DO I THINK HE SHOULD GET AN EARLY RELEASE. He
told the judge at his hearing that he only had one year to
live.......WHAT????? Ok maybe he just told another one of his lies! 1.
Where does this compassionate release come in? 2. I don't see him



                                  6
       giving any of the money he had stolen back. He hurt so many people
       and families. I still struggle with it all.
               Victim R. H. wrote:
               NO. None of them have shown me any compassion! Victim T.
       M. wrote: Regarding Pat Kiley’s early release, Pat has been dying of
       some fake sickness since he was first incarcerated. This is not the
       first time he has asked for this type of early release. Our thoughts
       are this, how can we be sure he needs an early release. Is he actually
       sick, has he divulged where the bulk of the money he and Cook
       have stashed away? If he is actually sick to the point of death then I
       would like a full confession and admittance of what he did. He has
       constantly pleaded innocence and ignorance. Time to pay to play Pat
       answer the questions where is the money and then maybe get a
       compassionate release. In light of the extraordinarily serious nature
       of Mr. Kiley’s crimes, and the understandable anger of his victims,
       the government recommends stringent conditions be placed on Mr.
       Kiley during his 3-year term of supervised release, as discussed
       below.

(Id. at 2-4.)

       The Court is mindful of the pain and hardship suffered by the

victims of Defendant’s fraud, and has considered their positions with

regard to the motion currently before it. But based on the record before it

and the applicable law, the Court finds that Defendant has demonstrated

there are extraordinary and compelling reasons that support a motion for a

sentence reduction in this case. See United States v. Baker, No. 3:13-cr-197-

J-32JBT, 2020 WL 7024886 (M.D. Fla. Nov. 30, 2020) (granting motion for

compassionate release to 69-year-old defendant in frail health and


                                         7
declining mobility); United States v. Gluzman, 96-cr-323, 2020 WL 4233049

(S.D.N.Y. July 23, 2020) (granting compassionate release to 71-year-old

defendant suffering from Parkinson’s disease and other severe physical

and mental medical conditions).

       The Court has also considered the sentencing factors set forth in 18

U.S.C. § 3553(a) and finds a reduction in sentence is consistent with those

factors. The record demonstrates that Defendant has served almost nine

years of his sentence, which is a significant sentence that reflects the

seriousness of the offenses of conviction, affords adequate deterrence to

criminal conduct, promotes respect for the law and provides a just

punishment. It further avoids disparate sentences, as a co-defendant in

this case was recently granted compassionate release after he had served

approximately the same amount of time. United States v. Durand, No. 11-

cr-228, 2021 WL 533681 (D. Minn. Feb. 12, 2021).

      In addition, at 82 years old, Defendant is unlikely to reoffend. See

U.S. Sentencing Comm'n, The Effects of Aging on Recidivism Among

Federal Offenders at 23 (2017), https://www.ussc.gov/research/research-

reports/effects-aging-recidivism-among-federal-offenders (setting forth



                                          8
reconviction (6.5%) and reincarceration (4.1%) rates for offenders 65 years

or older).

      Finally, Defendant incurred only one disciplinary report while

incarcerated (Toder Decl., Ex. A). This fact, together with his advanced

age, extremely ill health and limited mobility, weighs in favor of finding

that he does not pose a danger to the community. See United States v.

Tidwell, 476 F. Supp.3d 66 (E.D. Pa. Aug. 5, 2020) (granting compassionate

release to defendant serving life sentence who was diagnosed with

terminal prostate cancer, finding risk of harm to the community is

mitigated by strong evidence of rehabilitation and seriously ill health, and

conditions of release). The Court further notes that any risks to the

community are further lessened by the conditions of Defendant’s

supervised release.

      Accordingly,


      IT IS HEREBY ORDERED:

      1. Defendant’s Motion for Compassionate Release (Doc No. 767) is

             GRANTED;

      2. Defendant’s Sentence is reduced to TIME SERVED;


                                         9
3. All other terms and conditions of this Court’s original sentence

   shall remain in full force and effect;

4. Defendant’s release residence and release plan have been reviewed and

   approved by the U.S. Probation Office therefore this order is stayed for

   up to fourteen days to make appropriate travel arrangements and to

   ensure Defendant’s safe release. Defendant shall be released as soon as

   appropriate travel arrangements are made and it is safe for Defendant

   to travel. There shall be no delay in ensuring travel arrangements are

   made. If more than fourteen days are needed to make appropriate

   travel arrangements and ensure Defendant’s safe release, then the

   parties shall immediately notify the Court and show cause why the stay

   should be extended; and

5. In addition to the conditions of supervised release previously imposed,

   the Court orders the following additional conditions:

      a. Defendant is restricted to his residence, except to the extent he
         needs to leave home to receive medical care.
      b. Defendant is prohibited from soliciting money or engaging in
         any fund raising whatsoever without the permission of his
         probation officer.
      c. Defendant is prohibited from making appearances on radio
         shows of any kind without the permission of his probation
         officer.


                                   10
           d. Defendant is prohibited from re-activating his website,
              patkiley.com, or any substantially similar website, without the
              permission of his probation officer.
           e. Defendant shall abstain from the use of alcohol and other
              intoxicants.
           f. Defendant is prohibited from possessing any prescription
              medications prescribed to any third party.
           g. Defendant is required to pay restitution to his victims, as set forth
              in that portion of this Court’s Judgment and Commitment Order
              designated as “Schedule of Payments, Section F.”

Date: May 12, 2021

                                            s/Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                       11
